DETAIL ACTION
Claims 1-18 are allowed in this Office Action .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher K. Hallstrom (Reg. # 65,372) on March 18, 2021.
The application has been amended as follows:
Claims 1, 10 and 17-18 are amended.

AMENDMENTS TO THE CLAIM
1.	(Currently Amended) A computer-implemented method for clustering product media files comprising:
identifying a plurality of media files corresponding to one or more products;
generating media file feature vectors for each media file of the plurality of media files;
dividing each media file of the plurality of media files into a plurality of image tiles;
generating an image tile feature vector for each image tile of each of the plurality of image tiles;

generating a union of the image tile feature vectors of the image tiles in each patch cluster;
determining a correspondence between media files of the plurality of media files and the patch clusters by comparing the union of the image tile feature vectors of each patch cluster with the media file feature vectors of each media file
generating a product group by clustering one or more media files of the plurality of media files, which have similar correspondences to a target patch cluster of the generated patch clusters, to the product group.
2.	(Previously Presented) The method of claim 1, further comprising generating the media file feature vectors for the plurality of media files and the image tile feature vectors utilizing a common machine-learning feature vector generator.
3.	(Previously Presented) The method of claim 1, wherein: 
the plurality of media files comprise images; and
generating the image tile feature vector for each image tile of each of the plurality of image tiles comprises:
generating a plurality of resolutions of each of the images; and
dividing each resolution of each of the images into image tiles.
4.	(Previously Presented) The method of claim 1, wherein: 
the plurality of media files comprise videos, and

accessing a frame of a video of the videos;
generating a plurality of resolutions of the frame; and
dividing each resolution of each frame into the plurality of image tiles for the video.
5.	(Previously Presented) The method of claim 1, wherein dividing each media file of the plurality of media files into the plurality of image tiles comprises dividing each image tile of each of the plurality of image tiles into a same size and with neighboring image tiles.
6.	(Previously Presented) The method of claim 1, wherein comparing the media file feature vectors of each media file of the plurality of media files with the image tile feature vectors of the patch clusters comprises generating an array for each media file, the array comprising multiple probability values for the media file where each probability value corresponds to the target patch cluster and indicates a probability that the media file has feature vectors similar to the feature vectors of the target patch cluster. 
7.	(Previously Presented) The method of claim 6, wherein the array is a K-dimensional array equal to a number of patch clusters.

comparing an array of a first media file to an array of a second media file; and
clustering the first media file and the second media file into the product group based on determining similarities from the comparison to the target patch cluster.
9.	(Previously Presented) The method of claim 1, further comprising:
utilizing a deep learning technique to generate one or more keywords for the product group based on the one or more media files clustered in the product group; and
labeling the product group with one or more of the keywords if the one or more keywords match keywords present in a list of products keywords.
10.	(Currently Amended) A non-transitory computer-readable medium storing computer instructions that when executed by at least one processor causes the at least one processor to:
identify a plurality of media files corresponding to one or more products;
generate media file feature vectors for each media file of the plurality of media files;
divide each media file of the plurality of media files into a plurality of image tiles;
generate an image tile feature vector for each image tile of each of the plurality of image tiles;
generate patch clusters by clustering image tiles having similar image tile feature vectors into a patch cluster;
generate a union of the image tile feature vectors of the image tiles in each patch cluster;
the union of the image tile feature vectors of each patch cluster with the media file feature vectors of each media file
based on determining that one or more media files belong to a target patch cluster of the generated patch clusters, cluster the one or more media files into a product group. 
11.	(Previously Presented) The non-transitory computer-readable medium of claim 10,further comprising instructions that when executed by at least one processor causes the at least one processor to: 
generate, for a target media file of the plurality of media files, an array that indicates the plurality of probabilities that the target media file correspond to each of the patch clusters; and
determine that a first media file corresponds to a second media file based on matching values from a first array correspond to the first media file with a second array corresponding to a second media file.

the plurality of media files comprise images; and
generating the image tile feature vector for each image tile of the plurality of image tiles comprises:
generating a plurality of resolutions of each of the images; and
dividing each resolution of each of the images into image tiles.
13.	(Previously Presented) The non-transitory computer-readable medium of claim 11, wherein: 
the plurality of media files comprise videos, and
generating the image tile feature vector for each image tile of the plurality of image tiles comprises:
accessing a frame of a video of the videos;
generating a plurality of resolutions of the frame; and
dividing each resolution of each frame into the plurality of image tiles for the video.
14.	(Previously Presented) The non-transitory computer-readable medium as recited by claim 10, wherein comparing feature vectors comparing the media file feature vectors of the plurality of media files with the image tile feature vectors of the patch clusters comprises generating an array for each media file, the array comprising multiple probability values for the media file where each probability value corresponds to the target patch cluster and indicates a probability that the media file has feature vectors similar to the feature vectors of the target patch cluster.

16.	(Previously Presented) The non-transitory computer-readable medium as recited by claim 10 and further comprising:
utilizing a deep learning technique to generate one or more keywords for the product group based on the one or more media files clustered in the product group; and
labeling the product group with one or more of the keywords if the one or more keywords match keywords present in a list of products keywords.
17.	(Currently Amended) A system comprising:
one or more memory devices comprising media files corresponding to one or more products; and
one or more server devices configured to cause the system to: 
identify a plurality of media files corresponding to one or more products;
divide each media file of the plurality of media files into a plurality of image tiles, wherein each image tile of the plurality of image tiles is of a similar size and overlaps with neighboring image tiles;
generate an image tile feature vector for each image tile of the plurality of image tiles using a feature vector generator neural network;
generate one or more patch clusters using the plurality of image tiles by clustering image tiles having similar feature vectors into a patch cluster;

generate a union of the image tile feature vectors of the image tiles in each patch cluster;
determine a correspondence between the media files and the patch clusters by comparing the union of the image tile feature vectors of each patch cluster with the media file feature vectors of each media file
generate a product group by clustering one or more files of the plurality of media files, which have similar correspondences to a target patch cluster of the one or more generated patch clusters, to the product group.
18.	(Currently Amended) The system as of claim 17, wherein the one or more server devices are configured to cause the system to[[:]] generate the media file feature vectors for the plurality of media files and the image tile feature vectors utilizing a common machine-learning feature vector generator
19.	(Previously Presented) The system as recited by claim 17, wherein the one or more server devices are configured to cause the system to compare the media file feature vectors of the plurality of media files with image tile feature vectors of each patch cluster by:

20.	(Previously Presented) The system as recited by claim 17, the one or more server devices are configured to cause the system to:
utilizing a deep learning technique to generate one or more keywords for the product group based on the one or more media files clustered in the product group; and
labeling the product group with one or more of the keywords if the one or more keywords match keywords present in a list of products keywords.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Examiner has considered applicant’s remarks/arguments (pages 10-18) dated November 17, 2020, regarding the features of claims 1, 10 and 17, the claimed features “generating a union of the image tile feature vectors of the image tiles in each patch cluster; determining a correspondence between media files of the plurality of media files and the patch clusters by comparing the union of the image tile feature vectors of each patch cluster with the media file feature vectors of each media file; and generating a product group by clustering one or more media files of the plurality of media files, which have similar correspondences to a target patch cluster of the generated patch clusters, to the product group”, and in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record. 

The prior art, Stolin et al. (US 6,748,111) directed to a method and apparatus for identifying and reproducing a background of a pixelmap. The method includes dividing the pixelmap into a grid of tiles, determining for each tile a background component and building a representation of a background in the pixelmap using the determined background component for each tile.
The prior art, Mok et al. (US 2014/0114985) directed to the clustering analysis can be used, for example, to determine genres and sub-genres that are similar and conversely which sub-genres are not similar. The clustering analysis can also be used to determine which media items are similar to other media items. Similarity and dissimilarity of clusters or media items can be determined by measuring how close or far two items map in a coordinate space or by representing clusters or media items as vectors and measuring the distance between the representative vectors. For example, each cluster can be mapped into a representative feature vector, and clusters that are 
The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
	
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
/Tiffany Thuy Bui/
Examiner, Art Unit 2153




/KRIS E MACKES/Primary Examiner, Art Unit 2153